t c memo united_states tax_court bull holdings a_trust james r slagle russell buchanan trustees petitioner v commissioner of internal revenue respondent docket no filed date james r slagle and russell w buchanan for petitioner richard a rappazzo for respondent memorandum opinion chiechi judge this case is before the court on respondent's motion to dismiss for lack of jurisdiction respondent’s motion we shall grant respondent’s motion background for purposes of respondent’s motion the parties do not dispute the following factual allegations that are part of the record at all relevant times the mailing address for peti- tioner was in arizona petitioner filed a federal_income_tax return for estates and trusts form_1041 return for taxable_year although petitioner showed on the first page of that return james r slagle trustee as the name and title of fiduciary that return was signed by dennis h lawrence as fiduciary or officer representing trust petitioner’s return was also signed by r w buchanan as paid return preparer in the schedule_k-1 attached to the return filed by petitioner the beneficiary was identified as dennis h lawrence but no fiduciary was identified as required by that schedule upon commencement of the examination of petitioner’s taxable_year respondent requested complete copies of the trust documents relating to petitioner as well as other items of substantiation petitioner refused to provide respondent with the trust documents and other information requested ‘although all the other entries in petitioner’s return except for signatures were typewritten the name james r slagle trustee was handwritten on the first page of that return on date petitioner filed with the internal_revenue_service form_2848 power_of_attorney and declaration of represen- tative that form which pertained to petitioner’s taxable years and was signed by james r slagle mr slagle as trustee and by russell w buchanan mr buchanan as trustee attached to the form_2848 filed by petitioner were two form sec_56 notice concerning fiduciary relationship and two documents entitled acceptance of the trust by the trustee one of those form sec_56 identified russell w buchanan as the fiduciary for petitioner and was signed by him as trustee the other form_56 identified james r slagle as the fiduciary for petitioner and was signed by him as trustee one of the two documents entitled acceptance of the trust by the truster that were attached to the form_2848 filed by petitioner with respect to its taxable years and stated in pertinent part i we dennis h lawrence melissa r lawrence the creator s of bull holdings a_trust do hereby select and appoint james r slagle as the trustee on the lst day of _january 19_94 i james r slagle do hereby accept the position as a trustee of bull holdings a_trust the foregoing document contains signatures that purport to be the signatures of dennis h lawrence melissa r lawrence and james r slagle the other document entitled acceptance of the trust by the trustee stated in pertinent part i james r slagle the trustee of bull holdings a_trust do hereby select and appoint russell w buchanan name of new trustee as a trustee of bull holdings a_trust on the _1st_ day of february i _russell w buchanan do hereby accept the position as a trustee of bull holdings a_trust the foregoing document contains signatures that purport to be the signatures of james r slagle and russell w buchanan the notice_of_deficiency issued to petitioner was addressed as follows bull holdings a_trust james r slagle trustee be jaeger st mesa arizona petitioner filed a petition in this court which was signed on its behalf by mr slagle as trustee and by mr buchanan as trustee respondent’s motion contends in pertinent part upon information and belief the peti- tioner trust is an arizona trust and the law in ari- zona therefore controls who has the capacity to bring the instant suit arizona law provides that the trustee has the capacity to institute court proceedings on behalf of the trust ariz rev stat ann c to date petitioner has not provided respon- dent with any trust document or any other sort of documentary_evidence regarding who was the first ap- pointed trustee of the petitioner trust without the trust document it is impossible to determine whether subsequent appointments of successor trustees are legal and or valid there is absolutely no evidence from which the court can adduce that the documents referred to x above the two form sec_56 and the two documents entitled acceptance of the trust by the truster that were attached to the form_2848 filed by petitioner create a legal assignment to either james r slagle and or russell buchanan as trustees these documents appear to be self-serving and created solely in re- sponse to respondent’s audit examination petitioner has provided no evidence that said assignments are valid or authorized under the terms of the trust_indenture assuming one exists petitioner has failed to demonstrate that either james r slagle or russell buchanan were sic legally appointed as trustees and therefore is authorized to act on behalf of the petitioner trust and bring the instant case before this court see t c rule c petitioner filed a notice of objection to respondent’s motion in which it asks the court to deny that motion that notice of objection asserts in pertinent part on date respondent sent a notice_of_deficiency to petitioner in that notice of defi- ciency respondent identified james r slagle russell w buchanan as the trustees for petitioner bull hold- ings a_trust petitioner has filed the appropriate form_56 in which james r slagle and russell w buchanan have identified themselves as trustees of the said trust and attached as supporting documentation the acceptance of the trust by the trustee these documents show that each was appointed as a trustee of bull holdings a_trust and that each signed acknowledging their accep- tance of said appointment upon commencement of the examination respon- dent requested a copy of all documents relating to the trust petitioner requested that respondent first proves sic jurisdiction over a pure trust in order to make such a request respondent has failed on all requests to present to the petitioner any documents or proof that respondent has authority to examine the records or documentation of bull holdings a_trust respondent is now using the motion to dismiss for lack of jurisdiction in an effort to force petitioner to hand over to respondent records and documents it is not entitled to have respondent has recognized james r slagle as a trustee of bull holdings a_trust for many years respondent routinely addresses all correspondence to bull holdings a_trust james r slagle trustee k k the court held a hearing on respondent’s motion at which mr slagle and mr buchanan appeared on behalf of petitioner ’ respondent introduced into evidence the return filed by petitioner petitioner proffered no evidence and the parties presented no new arguments at that hearing at the hearing the court informed mr slagle and mr buchanan that its allowing them to appear at the hearing as the alleged trustees of petitioner did not mean that the court agreed that they in fact were petitioner’s duly appointed and authorized trustees discussion rule provides in pertinent part a petitioner deficiency or liability actions a case shall be brought by and in the name of the person against whom the commissioner determined the deficiency in the case of a notice_of_deficiency or by and with the full descriptive name of the fiduciary entitled to institute a case on behalf of such person see rule a a case timely brought shall not be dismissed on the ground that it is not properly brought on behalf of a party until a reason- able time has been allowed after objection for ratifi- cation by such party of the bringing of the case and such ratification shall have the same effect as if the case had been properly brought by such party c capacity the capacity of a fiduciary or other representative to litigate in the court shall be determined in accordance with the law of the juris-- diction from which such person's authority is derived petitioner does not dispute respondent’s statement in respondent’s motion that it is a_trust organized under the laws of the state of arizona under arizona law see rule c a trustee has the power to commence litigation on behalf of a_trust see ariz rev stat ann sec c west in the instant case petitioner has the burden of proving that this court has jurisdiction see 65_tc_346 27_tc_837 by establishing affirmatively all facts giving rise to our jurisdic-- all rule references are to the tax_court rules_of_practice and procedure tion see 35_tc_177 15_bta_645 in order to meet that burden petitioner must provide evidence establishing that mr slagle and mr buchanan have authority to act on its behalf see national comm to secure justice in the rosenberg case v commissioner supra pincite 22_bta_686 we are not persuaded by the various documents that are part of the record including the documents entitled acceptance of the trust by the trustee that mr slagle and mr buchanan are the duly appointed and authorized trustees of petitioner in this connection it is significant that petitioner has not made part of the record the complete trust documents for petitioner assuming such documents exist without such documents we are unable to determine whether the appointment of one or more trustees is valid on the record before us we find that peti- tioner has failed to establish that either mr slagle or mr buchanan is authorized to act on its behalf nor has petitioner introduced into the record any other documentary_evidence establishing who the first appointed trustee of petitioner was we have considered all of the contentions and arguments of petitioner that are not discussed herein and we find them to be without merit and or irrelevant to reflect the foregoing an order of dismissal for lack of jurisdiction granting respon- dent’s motion will be entered
